DETAILED ACTION
This is response to Application 16/804,083 filed on 02/28/2020 in which claims
1, 4-9, 11, 21, 31, 33-37, 39, 49, 59-60, 63 and 65 are presented for examination.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,616,911 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claim 1, claim 1 of U.S. Patent No. 10.616,911 discloses all of the claimed limitations of the application.
  Claims 4-8, 11, 21 and 63 are rejected because they depend on rejected independent claim 1 above.

Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,616,911 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claim 31, claim 10 of U.S. Patent No. 10.616,911 discloses all of the claimed limitations of the application.
  Claims 33-37, 39, 49 and 65 are rejected because they depend on rejected independent claim 31 above.
Claim 59 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 10,616,911 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claim 59, claim 19 of U.S. Patent No. 10.616,911 discloses all of the claimed limitations of the application.

Claim 60 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27 of U.S. Patent No. 10,616,911 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
For claim 60, claim 27 of U.S. Patent No. 10.616,911 discloses all of the claimed limitations of the application.

Claim Objections
6. 	Claim 9 is objected to because it depends on cancelled claim 2.  Examiner assumed claim 9 is dependent on claim 1.  Appropriate correction is required.
7. 	Claim 31 is objected to because ‘t e’ is unknown in line 2.  Examiner assumed ‘t e’ is the.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 4-9, 11, 21, 31, 33-37, 39, 49, 59-60, 63 and 65 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2018/0167916 A1).

1. Regarding claim 1, Zhang teaches a method comprising:
receiving at a communication device in a wireless communication system related to one or more first data transmissions first assignment information indicative of attributes of the one or more first data transmissions, and comprising assignment information indicative of at least one contents attribute of at least one of the one or more first data transmissions (Figure 1 and 2 Paragraph [0034] configuration information indicate radio resources allocated and a resource for sending an indication of intention to perform a UL transmission);
receiving subsequent to the reception of the first assignment information comprising the at least one contents attribute second assignment information comprising assignment information indicative of one or more time attributes of the one of the one or more first data transmissions (Figure 2, Paragraph [0034]  and [0038] delay configurable in 203); and
Paragraph [0039] perform UL transmissions).

2.    Regarding claim 31, Zhang teaches a method comprising:
causing in a wireless communication system related to one or more first data transmissions transmission of first assignment information indicative of attributes of t e one or more first data transmissions, and comprising assignment information indicative of at least one contents attribute of at least one of the one or more first data transmissions (Figure 1 and 2 Paragraph [0034] configuration information indicate radio resources allocated and a resource for sending an indication of intention to perform a UL transmission);
causing subsequent to the transmission of the first assignment information comprising the at least one contents attribute transmission of second assignment information comprising assignment information indicative of one or more time attributes of the one of the one or more first data transmissions (Figure 2, Paragraph [0034]  and [0038] delay configurable in 203).

3.   Regarding claim 4, Zhang teaches wherein the time interval between the end of reception of the second assignment information and the start of transmission of the one of the one or more first data transmissions is less than the time needed in the communication device for processing the one of the one or more first data transmissions according to the first assignment information (Figures 2 and 6 Paragraph [0037] UE 10-C received UL grant earlier since UE 10-A sent NO TX INTENT indication).

4.    Regarding claims 5 and 33, Zhang teaches
wherein the second assignment information is transmitted from an access node
of a cellular system in a first transmission time interval, and
the one of the one or more first data transmissions is transmitted to the access node such that the one of the one or more first data transmissions is available at the access node in a second transmission time interval; and
wherein the time difference between the second transmission time interval and the first transmission time interval is less than a minimum scheduling delay predetermined or preconfigured at least for communication between the access node and the communication device for the time difference between transmission of first assignment information comprising the at least one contents attribute from the access node and availability of a data transmission processed according to such first assignment information at the access node (Figures 2 and 6 Paragraph [0034] to [0038] eNB/access node, UE 10-C received UL grant earlier since UE 10-A sent NO TX INTENT indication).

5.    Regarding claims 6 and 34, Zhang teaches comprising:
receiving configuration information indicative of use or non-use of second assignment information related to one or more second data transmissions;

using the at least one contents attribute for at least partial processing of the one of the one or more second data transmissions; and
causing, if non-use of second assignment information related to the one or more second data transmissions is configured, transmission of the one of the one or more second data transmissions at a predetermined time in relation to the reception of the first assignment information related to the one or more second data transmissions
(Figures 2 and 6 Paragraph [0034] to [0038] select inactive mode, UE 10-C received UL grant earlier since UE 10-A sent NO TX INTENT indication).

6.    Regarding claims 7 and 35, Zhang teaches comprising detecting suspend information related to at least the one of the one or more first data transmissions (Figure 2, Paragraph [0034]  and [0038] delay configurable in 203); and
suspending the causing of transmission of at least the one of the one or more first data transmissions (Figure 2, Paragraph [0034]  and [0038] delay configurable in 203).

7.   Regarding claims 8 and 36, Zhang teaches wherein the suspend information is detected based on information provided in the second assignment information, or Figure 2, Paragraph [0034]  and [0038] delay configurable in 203).

8.    Regarding claims 9 and 37, Zhang teaches comprising
receiving further assignment information related to at least the one of the one or more first data transmissions comprising assignment information indicative of at least one new or modified attribute of the one of the one or more first data transmission; and at least partial reprocessing of the   one or more first data transmissions according to the at least one new or modified attribute (Paragraph [0085] new radio resources in the corresponding time interval).

9.    Regarding claims 11 and 39, Zhang teaches comprising using a predetermined identifier for detection of second assignment information on a downlink control channel (Paragraph [0038] identifier to distinguish types of grants).

10. Regarding claims 21 and 49, Zhang teaches wherein the second assignment information is indicative of an offset attribute controlling a time offset or minimum time offset between the reception of the second assignment information and the causing of transmission of the one of the one or more first data transmissions Figure 2, Paragraph [0034] and [0038] delay configurable in 203).

11.   Regarding claim 59, Zhang teaches an apparatus (Paragraph [0012]) comprising:
at least one processor; and

receive at a communication device in a wireless communication system related to one or more first data transmissions first assignment information indicative of attributes of the one or more first data transmissions, and comprising assignment information indicative of at least one contents attribute of at least one of the one or more first data transmissions (Figure 1 and 2 Paragraph [0034] configuration information indicate radio resources allocated and a resource for sending an indication of intention to perform a UL transmission); receive subsequent to the reception of the first assignment information comprising the at least one contents attribute second assignment information comprising assignment information indicative of one or more time attributes of the one of the one or more first data transmissions (Figure 2, Paragraph [0034]  and [0038] delay configurable in 203); and
cause transmission of the one of the one or more first data transmissions at a time according to the one or more time attributes (Paragraph [0039] perform UL transmissions).

12.    Regarding claim 60, Zhang teaches an apparatus (Paragraph [0011]) 
An apparatus comprising:
at least one processor; and

cause in a wireless communication system related to one or more first data transmissions transmission of first assignment information indicative of attributes of the one or more first data transmissions, and comprising assignment information indicative of at least one contents attribute of at least one of the one or more first data transmissions (Figure 1 and 2 Paragraph [0034] configuration information indicate radio resources allocated and a resource for sending an indication of intention to perform a UL transmission);
cause subsequent to the transmission of the first assignment information comprising the at least one contents attribute transmission of second assignment information comprising assignment information indicative of one or more time attributes of the one of the one or more first data transmissions (Figure 2, Paragraph [0034]  and [0038] delay configurable in 203).

13.    Regarding claim 63, Zhang teaches A computer program product for a computer, comprising a non-transitory computer-readable medium comprising software code portions for performing the steps of  claim 1 when said software code portions are run on the computer (Paragraphs [0013] and [0014]).

14.   Regarding claim 65, Zhang teaches a computer program product for a computer, comprising a non-transitory computer-readable medium comprising software code Paragraphs [0013] and [0014]).


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 
Weng et al. (US 2013/0201966 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952.  The examiner can normally be reached on Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/DIANE L LO/Primary Examiner, Art Unit 2466